        Case 1:20-cv-01489-AT Document 144 Filed 08/28/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BLACK VOTERS MATTER FUND, et )
                                           )
al.,                                       )
                                           )
     Plaintiffs,                           )
                                           )
                                           ) Civil Action No. 1:20-cv-1489-AT
vs.                                        )
                                           )
                                           )
BRAD RAFFENSPERGER, in his                 )
                                           )
official capacity as Secretary of State of )
Georgia, et al.,                           )
                                           )
                                           )
     Defendants.                           )
                                           )



                       FINAL JUDGMENT AND ORDER

      Plaintiffs Black Voters Matter Fund and Individual Plaintiffs (collectively,

“Plaintiffs”) filed this action against Defendants Secretary of State (“Secretary”)

and the Dekalb County Board of Registration & Elections (“DeKalb BOR”)1 (on

behalf of all similarly situated county boards of elections) (collectively, including



1
  In their Amended Complaint [Doc. 88], Plaintiffs added Defendants Anthony
Lewis, Susan Motter, Dele Lowman Smith, Samuel E. Tillman, Baoky Vu, each in
their respective capacities as members of the DeKalb BOR, and Erica Hamilton, in
her official capacity as the Director of the DeKalb County Board of Registration
and Elections (collectively, the “Individual Defendants”), as defendants in this
action.

                                          1
        Case 1:20-cv-01489-AT Document 144 Filed 08/28/20 Page 2 of 4




the proposed defendant class and the Individual Defendants, “Defendants”). The

Original and First Amended Complaint both alleged two causes of action. Doc. 1 at

17-19; Doc. 88 at 22-25. Count 1 (“the poll tax claim”) alleged that requiring

voters to pay for their own postage to submit absentee ballot applications and

absentee ballots (“the postage requirement”) constituted a poll tax in violation of

the Twenty-Fourth and Fourteenth Amendments to the United States Constitution.

Count 2 (“the Anderson-Burdick claim”) alleged that the postage requirement

constituted an unjustifiable burden on the right to vote in violation of the First and

Fourteenth Amendments to the United States Constitution.

      On August 11, 2020, the Court granted the Secretary’s Motion to Dismiss

Plaintiffs’ Amended Complaint, Doc. 90, as to the poll tax claim for the reasons set

forth in Doc. 139. Pursuant to the Eleventh Circuit’s guidance in Perry v.

Schumacher Grp. of Louisiana, 891 F.3d 954 (11th Cir. 2018), Plaintiffs

subsequently submitted an Unopposed Motion to File a Second Amended

Complaint, Doc. 140, which eliminated the Anderson-Burdick claim. The Court

granted Plaintiffs’ unopposed motion. Because all claims in this action have now

effectively been dismissed in accordance with Perry, the Court hereby enters final

judgment in this matter.

      It is hereby ORDERED that:


                                           2
     Case 1:20-cv-01489-AT Document 144 Filed 08/28/20 Page 3 of 4




1. Final judgment is entered in favor of Defendants and against Plaintiffs in

   accordance with the Court’s August 10, 2020 Opinion and Order, Doc. 139,

   as well as the Court’s grant of leave to file a Second Amended Complaint.

2. Each party shall bear her, his or its own costs and fees in this case.

3. The Clerk of the Court is directed to close this case.

   SO ORDERED this 28th day of August, 2020.




                              Amy Totenberg
                              United States District Judge




                                       3
        Case 1:20-cv-01489-AT Document 144 Filed 08/28/20 Page 4 of 4




Prepared by:
Sean Young
Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org

Sophia Lin Lakin*
Dale E. Ho*
AMERICAN CIVIL LIBERTIES UNION
125 Broad Street, 18th Floor
New York, NY 10004
Telephone: 212-519-7836
Email: slakin@aclu.org
dho@aclu.org

Attorneys for Plaintiffs

*Admitted pro hac vice




                                     4
